737 N.W.2d 765 (2007)
Ronald CRANICK, Plaintiff-Appellee,
v.
TRANSPORTATION DESIGN & MANUFACTURING, INC., and Reliance Insurance Company (Insolvent)/Michigan Property & Casualty Guaranty Association, Defendants-Appellants, and
Martin Transport Company and Legion Insurance Company (Insolvent)/Michigan Property & Casualty Guaranty Association, Transforce, Inc., and Liberty Mutual Insurance Company, Defendant-Appellees.
Docket No. 133723. COA No. 272296.
Supreme Court of Michigan.
September 14, 2007.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of the motion for reconsideration is considered, and the motion for reconsideration is DISMISSED with prejudice and without costs.